Title: To George Washington from Colonel Lachlan McIntosh, 8 March 1776
From: McIntosh, Lachlan
To: Washington, George



sir,
savannah in Georgia—8th March 1776.

I did myself the Honor to write to your Excely the 16th ulto which for want of Conveyance lyes here Still, as our Continental Post is not well regulated this Length yet. It is hardly worth troubling you with any Report of our Battalion, as I have heard from very few of our Recruiting officers. & we have only between 20. & 30 Men of them in Town. but the Transactions here since that Time may deserve some Notice. The Men of Warr at Tybee, tho’ still giving out they had no Hostile Intentions against this Colony, were encouraging our slaves to Desert

to them, Pilfering our Sea Islands for Provision, & our Governor broke his Parole of Honor & went privately in the Night with his Family aboard the Scarborough Capt. Barkley, which gave us every reason to expect they meant to Land at or near the Town, destroy it, & carry off about twenty Sail of shiping Lying in the River, having among other Articles near 3000. Tierces of Rice on board. between 3 & 400 of our own Militia & 100 from So. Carolina were all that could be got to defend an open, Straggling, defenseless & deserted Town, with Numberless Avenues Leading to it, and those Men under no Controul or Command whatsoever. and to add to the Anarchy & Confusion we were in, our Council of Safety had not met for some time having differed about the meaning of a Resolve of the Continental Congress respecting the Ships Sailing the 1st of March.
In this desperate state of Affairs I Ventured to take the Command of the Militia least the Colony should be tamely given up, tho’ I must acknowlege with some reluctance. and after examining very pa[r]ticularly as I was unacquainted around the Town, I placed Gaurds every where the Enemy could Land, & Amvushes in the different Roads Leading to it which made the Duty very Severe & reduced our Number in Town greatly. In the mean time the Cherokee, the two Transports, the Armed Vessels & Boats came up the River within 2½ Miles of Town, near where we Sunk a Hulk in the Channel of the River, & opposite to Brewton’s Plantation where I placed a Detatchment of 150 Men under the Command of Col. Bullock, expecting they wou’d attempt to Land there. The Enemy were parading with their Boats for Several Days within Gunshot of our Centinels, who tho’ they were ordered not to fire unless they were fired upon first, or they attempted to Land gave them Several shot, but were not returned.
Our Council of Safety were got together & resolved the Shiping should not Sail, & ordered they should be unrigged. on the Evening of the 2d of March One of the Transport ships, the Schooner Hinchinbrook & Sloop st John of 8. or 10. Guns each, with some Bo⟨ats,⟩ Sailed in our Sight up the North River, back of Hutchinson’s Island Lying opposite to the Town of Savannah, but so far off that a little Battery we had below the Town which played upon them cou’d do no damage to them. expecting

the Enemy intended coming round Hutchinson’s Island, & down the south side of it to make their Landing good at Yamacraw (a Village 3, or 400, y⟨ds⟩ above the Town) I had 3 four pounders carryed there, a Little Ba⟨t⟩tery errected in haste, & threw up Intrenchments. & withdrew part of the Guard at Brewtons, without Weakening it too mu⟨ch,⟩ or withdrawing any of our Ambushes on that side, Least it might be a feint to deceive us. About the Middle of the same night (as we were afterwards informed) The Commodore Barkley, & Majors Grant & Maitland with about 300 Men as it was Said, Landed on the back of Hutchinson’s Island with some Howitzers & Field Pieces, and with the assistan⟨ce⟩ & contrivance of all our own Sea faring People & many from the Town crossed the Island & hid themselves aboard of our Merchant ships, which were previously Halled closs to the Island, a little above our Battery at Yamacraw for that Purpose. early on Sunday the 3d the two Armed Vessels intending to Cover the Enemy’s Landing had come round the Island, & comming down on the South Side were attacked by parties of Rif⟨lers⟩ ordered for that purpose, & kept Smartly Engaged on both Sides most of the Day, untill they lost the Tide & got aground. while two Sailors (Americans) at the risq⟨ue⟩ of their Lives Stole ashore & informed me, the Enemy were hid on board our Mercht Men, & had taken Jos: Rice pri⟨s⟩oner, who was employed to unrigg them that Morning to confirm this inteligence Mess[r]s Demeré & Roberts were ordered to go only along Side the Vessels & without Arms to demand our fellow Citizen Mr Rice, but to our astonishment they were also forced on board & kept, which convinced us our information was true, & immediately our Little Battery of three Guns began to play upon them, which they returned, and was continued very Smartly with Ball, Langrage & Small Arms from both Sides for Several Hours. Our Men were inflamed, particularly at our own People who had trecherously Joined the Enemy against us, & were eager to board them, but we had neither Boats, Sailors or Arms proper for the attempt, & the Oars of the few Boats we had were previously stole away. the general cry then was, to Sett all the shiping on fire, in attempting of which many of our People shewed great Resolution & Bravery, but unfortunately the first ship Set afire (Valued at £20,000 sterg) was so Large that she grounded before she got up to the

others. afterwards a Sloop was fired, which burnt two others, while the rest were cutting away, amidst the shot of our Rifflers & Langrage, & sliping higher up the River out of our Reach with the last of the flood in the mean time many of the Soldiers hastily Landed on the Island in great confusion, running in the marsh in a Laughable manner, for fear of our Riflers tho’ far past their reach, untill they got aboard of a Tire of ships higher up the River, & out of the Reach of our Guns, near the Armed Vessels. in this manner Ten Sail of our Vessels went along with the Enemy round the upper End of the Island, a Channel never known before, with Sixteen hundred barrels of Rice, with the Utmost ⟨anxi⟩ety & fear. after being foiled in their scheme u⟨pon⟩ the Town, the Commodore & Majors eagerly & repeated⟨ly⟩ Solicited a Cessation of Hostilitys, for which they ⟨promis⟩ed immediately to repair to Tybee & not moles⟨t us⟩ again, which was at Length Granted them w⟨ithout⟩ Seeming dificulty, tho’ the truth was, we had ⟨no⟩ Means of annoying them by water. the rest of ⟨the⟩ shipping we halled close to the Wharfs. confined ⟨some⟩ of their Captains for acting against us, with our ⟨Chief⟩ Justice & Some Councelors, untill they release ⟨our⟩ fellow Citizens, Demeré, Roberts, & Rice, & Send ⟨them⟩ up from Tybee, where our Enemys are all now ⟨gone.⟩ whether, they intend to try us again or not, I a⟨m not⟩ able to inform your Excely. in this, I think ⟨they⟩ rather lost, than gained any reputation, and ha⟨ve⟩ done us great Honor, by being the Second Province on the Continent which they attacked, and were Shamefully Foiled. we had in all our different Engagements but two white Men & one Indian wounded slightly they must have many, both killed & Wounded, tho’ they acknowledge but Six. Several were Seen to fall. I have the Honor to be Your Excely’s Most obt & most Hble servt

Lachn McIntosh


The ships of warr have taken all the Rice, 1600 Barrels out of the Merchant Men that so treacherously went down with them, & put it aboard their two Transports ships, without paying a farthing for it. they claim ⅛th for “wresting them out of the Hands of the Rebels” as the Commodor’s Certificate expresses it. but I doubt they will keep the other ⅞ths also.

